Citation Nr: 0122882	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
heart disability, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

4.  Entitlement to service connection for genitourinary 
disability, claimed as secondary to service-connected 
disabilities.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for genitourinary disability resulting during a period 
of hospitalization at a VA facility in December 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
October 1969, and from November 1975 to April 1982.  Service 
in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied entitlement to an 
evaluation in excess of 30 percent for PTSD, denied 
entitlement to a rating in excess of 60 percent for heart 
disability, denied entitlement to a total rating based on 
unemployability due to service-connected disabilities, and 
denied entitlement to service connection on a secondary basis 
for genitourinary disability.  In response to the veteran's 
argument that the claimed genitourinary disability was due to 
negligent VA medical treatment, the RO issued the veteran a 
Supplemental Statement of the Case in October 1999 which 
addressed that theory of entitlement.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).

The issues of entitlement to secondary service connection for 
genitourinary disability and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for genitourinary disability 
resulting from hospitalization at a VA facility in December 
1994 are addressed in the remand portion of this action.

Other issues

The record reflects that the veteran has asserted that his 
heart disability, and/or the medications taken therefor, have 
resulted in decreased visual acuity, deterioration of his 
hand motor control and liver disability.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of service-connected PTSD.

2.  The veteran's heart disability is manifested by 
complaints of dyspnea, fatigue, angina and dizziness only 
with a workload of 5 METs or more; angina is experienced only 
with more than moderate exertion and the veteran has left 
ventricular dysfunction with an ejection fraction of greater 
than 30 percent; chronic congestive heart failure is not 
present, and more than sedentary employment is not precluded 
by the veteran's heart disability.  


CONCLUSIONS OF LAW

1.  The former schedular criteria applicable to the veteran's 
psychiatric disability are more favorable to the veteran.  38 
C.F.R. 4.130, Diagnostic Code 9433 (2000); 38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996) [former regulation in effect 
prior to November 7, 1996 and revised regulation in effect 
November 7, 1996]; Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The former schedular criteria applicable to the veteran's 
cardiovascular disability are more favorable to the veteran.  
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 [former 
regulation in effect prior to January 12, 1998 and revised 
regulation in effect January 12, 1998]; Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000).

4.  The criteria for an evaluation in excess of 60 percent 
for heart disability have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7017 (1997); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7017 (2000). 

5.  In light of the assignment of a 100 percent disability 
rating for PTSD, the veteran's claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is dismissed as moot.  
VAOPGCPREC 6-99 (June 7, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected PTSD, which is currently evaluated as 
30 percent disabling, and for his service-connected heart 
disability, which is currently evaluated as 60 percent 
disabling.  He is also seeking entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  


In the interest of clarity, the Board will first discuss the 
law and regulations generally pertaining to increased rating 
claims.  The Board will then separately address the veteran's 
claims of entitlement to increased ratings for PTSD and heart 
disability.  Thereafter, the Board will address the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.

Pertinent law and regulations

Increased rating claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

The specific schedular criteria will be reviewed in 
connection with the Board's discussion of the specific issues 
on appeal.

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000). In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


1.  Entitlement to an increased disability rating for the 
veteran's service-connected PTSD.

Specific schedular criteria

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2000).

The Board notes that the regulations pertaining to mental 
disorders were revised effective November 7, 1996, during the 
pendency of this appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-2000 (2000) 
[opinion of VA General Counsel that the decision in Karnas is 
to be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
current versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), can 
be no earlier than the effective date of that change, and 
that the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.].  See also 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 14.507 (2000) [precedential opinions of VA's General 
Counsel are binding on the Board].

Prior to November 7, 1996, the veteran's PTSD was evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411.  Before 
November 7, 1996, the VA Schedule read as follows:  

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic, and explosions of 
aggressive energy resulting in a profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.  

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people.  
Psychoneurotic symptoms must result in 
such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32] [hereinafter DSM-IV].  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores from 31 to 40 reflect some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.   

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

As noted above, the veteran served in Vietnam.  Service 
connection for PTSD was granted in July 1982 based on service 
medical records showing that the veteran was discharged from 
service with a diagnosis of PTSD following treatment for 
symptoms of, inter alia, rage and suicidal tendencies; the 
veteran's PTSD was evaluated as 10 percent disabling by VA.  
In July 1991, the evaluation assigned the veteran's PTSD was 
increased to 30 percent disabling based in part on the report 
of a June 1991 VA examination which documented the presence 
of depression, suicidal ideation and anxiety on mental status 
evaluation.

On file are VA treatment reports from 1982 which show that 
the veteran reported experiencing outbursts of anger as well 
as nervousness, depression and suicidal ideation.  He was 
also noted to have obsessive compulsive tendencies.  More 
recent VA treatment records document psychiatric complaints 
including anhedonia, irritability, impaired memory and 
concentration, emotional numbness, obsessive compulsive 
personality traits, depression, and marriage difficulties.  
The veteran was noted to have severe major depression, and 
the records show that the veteran frequently reported 
suicidal ideation, and that he was at one point considered a 
high suicide risk; he usually denied any plan associated with 
his suicidal ideation.  The veteran frequently denied having 
any friends or social life, describing anyone he knew as an 
"acquaintance".  The records show, however, that the veteran 
socialized to some extent, that he admitted at one point to 
having at least two friends, that he recently helped a 
neighbor and that he recently contacted a service comrade.  
The veteran reported that he was estranged from most of his 
family, although he had a good relationship with at least one 
son.  The veteran's affect on mental status examination 
ranged from flat to depressed, and he was assigned Global 
Assessment of Functioning (GAF) scores ranging from 51 to 55.  
With respect to employment, the veteran reported that he quit 
his last job in 1996 because of the progressive deterioration 
of his eyesight.  He indicated that he had a teaching degree, 
but that he had decided not to teach.  He reported that he 
passed the time by helping people install their computers and 
by giving computer lessons.

On file is the report of a June 1993 VA examination, at which 
time the veteran indicated that he was employed as a mail 
clerk and that he experienced depression and daily suicidal 
ideation and bouts of rage.  Mental status evaluation 
revealed that the veteran presented as depressed with a 
blunted affect.

The veteran was afforded a VA examination in February 1996, 
at which time the examiner noted that the veteran had a 
history of PTSD and chronic depression, with suicidal 
thoughts at one point.  The veteran's current complaints 
included absent-mindedness and depression.  The veteran was 
diagnosed with, inter alia, PTSD and history of chronic 
depression.  

On file is the report of a May 1996 psychological 
examination.  The veteran reported at that time that he was a 
college graduate, but that his work experience was in 
clerical positions.  The veteran's psychiatric complaints 
included avoidance of reminders of Vietnam, nightmares, sleep 
disturbances, anger, emotional blunting, social isolation, 
feelings of guilt, and frequent thoughts of suicide.  The 
veteran contended that he was unable to function even in a 
menial position.  The veteran informed the examiner that he 
resigned from his former position rather than accept a 
demotion after he was discovered sleeping at his job; he 
explained that he was sleeping due to the effects of 
medications.  The veteran indicated that he had experienced a 
poor relationship with his children in the past.  
Psychological testing was consistent with the presence of 
severe depression as well as PTSD.  Although the testing did 
not suggest that the veteran was malingering, the examiner 
noted that there might be a degree of exaggeration.  The 
veteran was diagnosed with PTSD and with major depression, 
and was assigned a GAF score of 50.

The veteran was afforded a VA psychiatric examination in June 
1996.  He reported that he had quit his last job because he 
had been demoted to a clerk position, and he felt it would be 
better to leave and concentrate on improving himself.  The 
veteran reported that he was currently married for the third 
time, and he explained that his last two marriages ended in 
divorce partly because of his anger problem.  The veteran 
reported that he always married quickly because he becomes 
suicidal when he is alone.  On mental status examination, the 
veteran presented as casually dressed and groomed, with good 
thought formation and no evidence of a thinking disturbance.  
The veteran evidenced no delusional thinking.  His thoughts 
were preoccupied mostly with his physical illness.  The 
veteran's mood was described as mildly depressed.  The 
veteran exhibited no anxiety on evaluation.  The examiner 
noted that the veteran complained of frequent feelings of 
emptiness and worthlessness, and had a past history of 
suicidal threats with one attempt, and that he still 
experienced frequent suicidal thinking.  The examiner also 
noted that the veteran reported experiencing occasional 
inappropriate anger, but with no history of violence.  The 
examiner concluded that the veteran experienced difficulty in 
coping with stress and had developed some dysthymic symptoms 
when facing his physical illness, as well as domestic 
difficulties.  The veteran was diagnosed with PTSD by 
history; dysthymic disorder secondary to physical illness; 
and mixed personality disorder.  The examiner assigned the 
veteran a GAF score of 65.

In July 1996, the veteran filed an application for increased 
compensation based on unemployability.  He stated that his 
last date of full-time employment was June 1996, in a data 
entry position; he had worked in that position since 1991.  
He stated that he had lost 23 days from work due to illness, 
and that his disabilities and the medications used therefor 
interfered with his ability to perform at his last job.  He 
indicated that he had completed four years of college.

In an October 1996 statement, the veteran alleged that the 
drugs he used for his service-connected disabilities caused 
lethargy, which in turn made it impossible for him to perform 
any job.  He stated that he had been scheduled for a demotion 
because of deterioration in his eyesight and in his motor 
skills.  He noted, however, that he also experienced 
confusion and memory problems, including forgetting names; he 
therefore left his job voluntarily.  The veteran indicated 
that it required effort to control his temper.  He stated 
that he had no friends and no social life, only numerous 
acquaintances, and he concluded that he therefore had 
definite inability to maintain relationships.  The veteran 
indicated that he had made no friends since Vietnam, although 
he tended to get along well with most people he worked with.  
The veteran indicated that he did not attend social events 
other than occasional family affairs, and that he did not 
like crowds.  He alleged that he was no longer flexible and 
that his efficiency was impaired.  He also stated that his 
depression varied in degree, and that he was sometimes 
suicidal.

In a January 1997 statement, a VA physician indicated that 
the veteran had numerous health problems that continued to 
interfere with his ability to work.  The author indicated 
that the veteran had PTSD and a severe depression that had 
not been responsive to numerous medication trials or 
counseling, and that the veteran's condition was such that he 
was considered incapable of gainful employment at that time.

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1997.  He reported experiencing memory 
and speech problems.  He also reported experiencing suicidal 
ideation on a regular basis and testified that he had 
attempted suicide in 1981.  The veteran also stated that he 
had been diagnosed as obsessive compulsive.  The veteran 
testified that everything tended to upset him, and that he 
had not had a social life or any friends since 1968; he did 
not want to socialize.  He indicated that he lived in an 
apartment, but did not know his current neighbors.  He had 
experienced a problem with one neighbor in the past, but that 
neighbor was subsequently evicted.  He testified that he did 
not like crowds, but he occasionally went out to eat.  The 
veteran testified that he was in his third marriage, and that 
it was not a happy marriage.  He testified that he had 
graduated from college in 1987 with degrees in history and 
english, and was trained to be a teacher, but that he last 
worked in a data entry position in 1996; he had quit that 
position because of his deteriorating eyesight and motor 
skills, but he averred that the medications required for his 
service-connected disabilities had also interfered with his 
ability to perform the job.  The veteran additionally 
testified that he went berserk once at work over a prank 
played by a coworker, but he indicated that he had gotten 
along with his supervisors and coworkers for the most part.  
The veteran testified that he had not applied for another job 
since 1996.

In an April 1997 statement, the veteran clarified that he did 
not leave his last job because of a demotion, but rather 
because the degeneration of his health had led to the 
deterioration of his level of performance.  He noted that his 
last employer had been unhappy with the frequency of his 
medical appointments, and he indicated that he had in fact 
applied for 6 part time retail positions in the past 6 
months, without success.  In a December 1997 statement, the 
veteran contended that he was unable to handle stress of any 
kind and was prone to violent outbursts.  He alleged that he 
had experienced many such incidents at his last job.

On file is the report of a January 1998 VA examination, at 
which time the veteran reported that he lived alone since he 
was currently going through a divorce.  He denied having any 
contact with his family.  He reported a history of several 
jobs, and indicated that he had quit his last job because he 
was unable to perform his duties and was missing many days of 
work secondary to depression, anger and medical appointments.  
He also reported that at that job, he had slapped a few 
coworkers and slammed them against walls because he tended to 
become upset at the slightest of provocations; he indicated 
that he would threaten people at work and that his coworkers 
were afraid of him because of his temper.  However, the 
veteran admitted that his departure from his last job was 
precipitated primarily by physical conditions of 
deteriorating eyesight and motor control.  His current 
psychiatric complaints included memory loss, anger and recent 
suicidal ideation.  He also reported thinking about Vietnam 
every day, and indicated that he was unable to form close 
relationships.  The veteran complained of nightmares 
occurring up to three times each week, as well as flashbacks 
and difficulty concentrating.  The veteran indicated that he 
avoided reminders of Vietnam and that he was sometimes 
startled by loud noises.  He also reported experiencing 
anxiety attacks up to four times each week and indicated that 
he was nervous and unable to sit still.  The veteran stated 
that he was constantly preoccupied with his physical 
condition.  

On mental status examination the veteran's speech was 
relevant and coherent.  He was oriented and exhibited no 
disjointed thinking.  His memory was intact and no 
concentration problems were noted.  The veteran appeared 
angry, upset and depressed.  He was also preoccupied with his 
physical and psychiatric symptoms.  He reported experiencing 
constant suicidal thoughts.  There was no evidence of an 
obsessive compulsive trait on evaluation.  The veteran's 
insight and judgment were described as good, and his ability 
to abstract was evidently not impaired.  The veteran was 
noted to be able to maintain his personal hygiene and other 
activities of daily living.  He denied experiencing any 
hallucinations and was not delusional.  The veteran was 
diagnosed with PTSD and assigned a GAF score of 40.  The 
examiner noted that the veteran's GAF score within the past 
year was 50, that his social and occupational functioning 
assessment score was 40, and that his global assessment of 
relational functioning score was 10.  

The examiner concluded that the veteran's day to day 
activities, relationships and work problems had been 
substantially affected by his PTSD, with repeated acts of 
angry outbursts and violence.  The examiner further noted 
that the veteran had difficulty with interacting with his 
peers, with accepting authority, and with accepting 
criticism, and that he also experienced problems with 
concentration, memory lapses and poor impulse control.  The 
examiner lastly noted that the veteran's somatoform 
preoccupation was the result of his  heart disability.

On file is the report of a July 1999 Social and Industrial 
Survey, which was conducted by a VA social worker.  The 
veteran reported that he had a good relationship with his 
full brother, although not with his other family members.  He 
reported that he had graduated college in 1987 with degrees 
in history and English.  Despite his college degrees, 
however, he did not teach because he felt he would not be 
able to handle the stress.  However, he had become certified 
to teach recently, and was considering becoming a substitute 
teacher.  His current psychiatric complaints included 
nightmares, flashbacks, isolation, feelings of depression, 
sleep problems, mood swings and anger.  He denied any current 
suicidal or homicidal ideation.  He also reported 
experiencing physical problems.  The veteran explained that 
he last worked in 1996, and that his deteriorating eyesight 
and arthritis had caused difficulty in his last position.  
The veteran indicated that he had applied for several jobs 
since 1996 without success.

The veteran also reported that he was now married for the 
fourth time, and that his previous divorces were due to a 
combination of physical and mental problems.  He indicated 
that he had a good relationship with his current wife and 
with two of his children.  The veteran also indicated that he 
had recently made contact with his biological father.  
Although he mostly stayed around the house, he had two 
friends that visited him.  The interviewer noted that the 
veteran was dressed appropriately for the interview, but that 
his mood and affect were depressed.  The interviewer 
concluded that the veteran's social and industrial impairment 
were more than severe in nature.

The veteran was afforded a VA examination in July 1999, which 
was conducted by the same examiner who evaluated the veteran 
in June 1996.  The examiner noted that in June 1996, she had 
concluded that the veteran's psychiatric disability was due 
to his defective personality, some symptoms of PTSD, and 
depression secondary to physical illness.  She noted that the 
veteran had quit his last job because of his failure to 
perform the job well secondary to deterioration in his 
eyesight and motor skills.  The veteran reported that he had 
also experienced tiredness at his job secondary to his 
cardiac condition, and that he had tried getting other jobs 
since that time.  The examiner noted that the veteran's 
current complaints were of a physical nature, although the 
veteran also reported nightmares and depression.  He reported 
that his suicidal ideation was controlled by medication.  The 
examiner noted that the veteran reported that he worked in 
his house, painting and arranging his garage, and that he 
reported helping his neighbor.  The veteran also admitted to 
having one friend, but he continued to deny having any social 
life.

On mental status examination, the veteran was oriented and 
casually dressed and groomed.  His speech was coherent and 
relevant, although sometimes rambling.  There was no evidence 
of thought disturbance, and reality testing was intact.  His 
thought content centered mostly on his physical illness.  His 
mood was described as depressed and his affect as somewhat 
blunted.  He exhibited adequate memory with no signs of 
organicity.  The examiner concluded that the veteran had some 
psychiatric disability due to depression, which was secondary 
to physical illness.  He also had some degree of PTSD, and a 
very defective personality with mixed elements mostly of 
borderline type with previous suicidal thoughts and periods 
of anger.  The veteran was diagnosed with PTSD, dysthymic 
disorder secondary to physical illness, and with mixed 
personality disorder.  He was assigned a GAF score of 60.

In a November 1999 statement, the veteran indicated that he 
was obsessive compulsive and experienced daily suicidal 
ideation, rage, and confusion for remembering names and 
words.  The veteran indicated that he had worked recently as 
a substitute teacher, but for less than seven times before he 
was fired for grabbing a student who had provoked him.  He 
also indicated that he was unable to control his outrage 
while teaching. 

Analysis

Initial matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.
 
Although the RO did not have the benefit of the explicit 
provisions of the VCAA or the regulations promulgated on 
August 29, 2001, the Board concludes, on review of the 
record, that VA's duties under the VCAA and the new 
regulations have been fulfilled.  

In this regard the Board notes that the veteran was advised 
on October 3, 1996 of the October 1996 rating decision which 
denied entitlement to a rating in excess of 30 percent for 
PTSD.  Following receipt of his Notice of Disagreement, the 
veteran was provided a Statement of the Case on October 30, 
1996, which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board notes that a 
Supplemental Statement of the Case in April 1997 provided the 
veteran with the revised regulations pertaining to the 
evaluation of mental disorders.  The veteran perfected his 
appeal by submitting a VA Form 9 in November 1996, on which 
he requested a hearing before a member of the Board.  He 
thereafter requested, in lieu of such a hearing, that he be 
scheduled for a hearing before a hearing officer at the RO; 
he was afforded the requested hearing in February 1997.  

The record reflects that the veteran was requested in 
December 1996 to identify any relevant medical evidence not 
already on file, and that he responded in January 1997 by 
identifying VA treatment records.  In April 1997 he 
reiterated that the only pertinent medical records to be 
obtained consisted of VA treatment records.

With respect to the VA's duty to assist the veteran, the 
record reflects that all pertinent VA treatment records 
referenced by the veteran have been obtained.  He had not 
alleged, nor does the record suggest, the presence of any 
additional relevant medical records which have not been 
obtained.  In addition, the veteran has been afforded 
multiple VA examinations of his PTSD, as well as 
psychological testing. 

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his claim, and has done so.

Under the circumstances presented in this case, therefore, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran)];  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided].  
Further development and further expending of VA's resources 
is therefore not warranted. 

Discussion

The Board first observes that psychiatric examiners have 
provided diagnoses other than PTSD, including major 
depression and a personality disorder.  Service connection is 
not in effect for any psychiatric disability other than PTSD.  
However, it is not clear from the record which of the 
veteran's psychiatric symptoms are attributable to his PTSD 
and which are instead attributable to some non service-
connected psychiatric disorder.  The Board is of course aware 
that the examiner for the veteran's June 1996 and July 1999 
VA psychiatric examinations specifically noted that the 
veteran's psychiatric impairment was due in large part to 
nonservice-connected psychiatric disorders.  Notably, 
however, the examiner did not adequately distinguish symptoms 
associated with nonservice-connected disorders from those 
associated with the veteran's service-connected PTSD.  The 
Board does not believe that a remand for an examination and 
medical opinion which explores this matter would be fruitful.  
Accordingly, the Board, in addressing the proper evaluation 
assignable for the veteran's PTSD, will consider all of the 
veteran's psychiatric symptoms as if they are a part of the 
veteran's service-connected disorder.  See Mittleider v. 
West, 11 Vet. App 181 (1998). 

As discussed above, the regulations pertaining to mental 
disorders were revised during the pendency of the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[where the law or regulation governing the case changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  VA's 
General Counsel has interpreted Karnas to mean that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. 
See VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion 
is binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (2000).

The Board has reviewed the evidence and the old and new 
rating criteria carefully, and has come to the conclusion 
that the former rating criteria is more favorable to the 
veteran under the circumstances of this case, as it is stated 
in the disjunctive.  In other words, under the former rating 
criteria, only one of the disjunctive requirements must be 
met (and it is, as will be seen below) in order for the 
increased rating to be assigned, whereas with the old rating 
criteria, the evidence must prove that the rating criteria as 
a whole are satisfied, nearly approximated, or about as 
equally satisfied as the criteria for the lower rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation, the maximum 
rating available, based upon demonstrable inability to 
maintain employment.

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The psychiatric 
reports of record support a conclusion that the veteran 
suffers from severe PTSD which is manifested through a wide 
variety of symptoms, including anhedonia, depression, 
persistent suicidal ideation and anger outbursts with a 
reported history of violent behavior.  

The Board finds the January 1997 statement by the veteran's 
treating VA physician to be particularly probative, as the 
physician specifically noted that the veteran experienced 
PTSD and severe depression that had been unresponsive to 
various treatment modalities, and that the veteran's 
condition was such that he was incapable of gainful 
employment.  The Board finds this to be consistent with the 
January 1998 VA examination report, which noted that the 
veteran's day to day activities, relationships and work 
problems had been substantially affected by his PTSD, and 
which assigned a GAF score of 40; a GAF score of 40 is 
reflective of major impairment in areas such as work, 
judgment, thinking or mood.  The January 1997 statement is 
also consistent with the social and industrial survey 
conducted in July 1999, in which a VA social worker 
concluded, based on a review of the veteran's physical and 
mental symptoms, that the veteran's social and industrial 
impairment were more than severe in nature, and with the May 
1996 psychological examination report, which assigned a GAF 
score of 50. 

Moreover, the record reflects that the veteran has been 
unemployed on an almost constant basis since 1996, and that 
while he recently obtained employment as a substitute 
teacher, he apparently lost that job a short time later when 
he assaulted a student in a fit of rage.  The Board 
acknowledges that the veteran has, on numerous occasions, 
reported that his departure from his last position in 1996 
was precipitated mainly by physical problems, but notes that 
he also reported a history of violent behavior toward his 
coworkers at his February 1997 hearing and at his January 
1998 VA examination.  Moreover, the January 1998 examiner 
specifically cited the veteran's reported history of violent 
behavior in determining that the veteran's symptoms 
substantially interfered with his employment.  The Board 
notes that the veteran has a documented and longstanding 
history of anger problems since service.

The Board recognizes that on several occasions the veteran 
has been assigned GAF scores ranging from 51 to 55, which are 
indicative of only moderate difficulty in social and 
occupational functioning, and that he was assigned GAF scores 
of 60 and 65 on his June 1996 and July 1999 VA examinations, 
respectively, which are reflective of only mild or moderate 
impairment in social and occupational functioning.  Indeed, 
the June 1996 examiner diagnosed the veteran with PTSD by 
history only.  However, in light of the veteran's documented 
severe symptomatology and continued unemployment despite 
several attempts to find work, the Board believes that the 
preponderance of the evidence supports finding that his PTSD 
is of such severity that it prevents him from maintaining any 
sort of gainful employment.  Specifically, the Board finds 
that although some fluctuation is evident in his psychiatric 
condition, the competent and probative evidence demonstrates 
that the veteran's PTSD is generally manifested by at least 
serious impairment in social and occupational functioning.

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the old criteria for an evaluation of 100 percent 
have been met.  Johnson, 7 Vet. App. at 97.

Since the Board has concluded that a 100 percent evaluation 
is warranted for PTSD under the old criteria, it is not 
necessary to evaluate the veteran under the new rating 
criteria, 38 C.F.R. § 4.130, Diagnostic Code 9411.

2.  Entitlement to an increased rating for the veteran's 
service-connected heart disability

Specific schedular criteria

The veteran's service-connected cardiovascular disease is 
currently rated 60 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Codes 7017-7005.


38 C.F.R. § 4.27 (2000) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after a hyphen.  As noted above, the veteran's 
disability is currently evaluated under Diagnostic Codes 7017 
[coronary bypass surgery]-7005 [arteriosclerotic heart 
disease].

The Board notes that the regulations pertaining to 
cardiovascular disorders were revised during the pendency of 
the veteran's appeal.  See 62 Fed. Reg. 65207- 65244 (1997).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, supra; see also 
VAOPGCPREC 3-2000 (2000).  

Prior to January 12, 1998, under DC 7017, residuals of a 
coronary artery bypass are rated as arteriosclerotic heart 
disease with a minimum rating of 30 percent.  38 C.F.R. 
§ 4.104, DC 7017 (1997). 

Under Diagnostic Code 7005 prior to January 12, 1998, a 100 
percent evaluation is warranted for arteriosclerotic heart 
disease during and for 6 months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  A 100 percent evaluation is also warranted after 6 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded.  A 60 percent evaluation is warranted 
for arteriosclerotic heart disease following typical history 
of acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  A 30 percent evaluation is 
warranted for arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attacks, ordinary manual labor 
feasible.  38 C.F.R. § 4.104, DC 7005 (1997). 

Effective January 12, 1998, DC 7017 provides that a 100 
percent evaluation is warranted for three months following 
hospital admission for coronary bypass surgery.  Thereafter, 
a 100 percent evaluation is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or  syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent evaluation is warranted for 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
evaluation is warranted where workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on  electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7017 (2000).

Effective January 12, 1998, the criteria in DC 7005 are 
almost the same as those of DC 7017.  Under DC 7005, coronary 
artery disease warrants a 100 percent evaluation for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or  syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent evaluation is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
evaluation is warranted where workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on  electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2000).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2000).

Factual background

Private medical records for May 1982 to June 1982 show that 
the veteran was hospitalized with complaints of substernal 
chest pain, diagnosed as an anterior wall myocardial 
infarction.  The veteran's blood pressure was not described 
as elevated. The veteran was discharged in stable condition 
without any symptoms of chest pain or shortness of breath.

Service connection for heart disability, described as 
anterior wall myocardial infarction, was granted in September 
1982, evaluated as 30 percent disabling. 

VA treatment records from 1982 to 1996 document complaints 
including chest pain and fatigue and show that the veteran 
underwent a coronary artery bypass operation in December 
1983.  Chest X-ray studies were consistently negative for 
evidence of heart abnormalities, and although the records are 
inconsistent with respect to the presence of hypertension, 
they do document that the veteran's blood pressure readings 
were almost always below 140/90.  The records show that the 
veteran exhibited left ventricular dysfunction, with an 
ejection fraction that gradually decreased from 62 percent to 
40 percent.  In 1991, the veteran demonstrated significantly 
decreased exercise tolerance and was consequently diagnosed 
with congestive heart failure; on Thallium stress test in 
April 1991, he was able to reach a maximum workload of 4 METs 
before stopping because of chest pain, shortness of breath 
and lightheadedness, and myocardial perfusion scintigraphy 
showed biventricular dilatation with exercise-induced 
ischemic changes.  Subsequent treatment notes are negative 
for any further reference to congestive heart failure, and an 
October 1993 treatment note specifically indicates that the 
veteran did not have congestive heart failure.  The veteran 
underwent a second coronary artery bypass operation in 
December 1994.  

On file are private medical records for August 1983 which 
show that the veteran was admitted for complaints of chest 
pain, shortness of breath, lightheadedness and diaphoresis, 
and that he was diagnosed with hypertension.  Chest X-ray 
studies were normal.

Of record is the report of a March 1985 VA examination, which 
documents that the veteran reported experiencing chest pain, 
weakness and easy fatigability since December 1983.  Physical 
examination disclosed the presence of some cardiac 
irregularity.  The veteran's blood pressure was 110/80.  
Chest X-ray studies were unremarkable for any heart 
abnormalities.  Electrocardiograph (EKG) showed normal sinus 
rhythm.

On VA examination in June 1991, the veteran was noted to have 
no history of hypertension.  His complaints included chest 
pain brought on by slight exertion, as well as exertional 
dyspnea and fatigue.  Physical examination was normal except 
for the presence of a systolic murmur.  The veteran's blood 
pressure readings were as follows:  116/84; 120/80; and 
110/80.

On VA examination in June 1993, the veteran reported 
complaints of fatigue and a heaviness in his chest which 
occurred even at rest and with minimal exertion.  He also 
reported symptoms of shortness of breath after traversing 2 
blocks as well as difficulty with climbing stairs.  Physical 
examination showed that the veteran was dyspneic, but no 
orthopneic.  There was some leg edema.  The veteran's blood 
pressure readings were as follows: 114/80; 100/60; and 
110/88.  EKG showed normal sinus rhythm.

The veteran was afforded a VA examination in February 1996, 
at which time the examiner noted the veteran's history of a 
past myocardial infarction and coronary artery bypass grafts 
in 1983 and 1994.  The veteran's current complaints included 
easy fatigability, extreme morning and evening tiredness, 
almost daily chest pain and chronic shortness of breath.  
Physical examination showed no evidence of shortness of 
breath.  The veteran's blood pressure was 115/71.  EKG showed 
normal sinus rhythm with evidence of old septal and inferior 
infarct.  The veteran's heart was not enlarged, and he 
exhibited normal heart sounds with no murmur.  The veteran 
was diagnosed with, inter alia, coronary artery disease.

On file is a March 1996 statement by E.M.G., M.D.  Dr. G. 
indicated that he was the veteran's primary care physician 
and that the veteran had arteriosclerotic heart disease, 
cardiomegaly, and coronary artery disease, as well as 
recurrent angina pectoris, chronic exertional dyspnea 
(especially with climbing stairs) and leg pains.  Dr. G. 
opined that due to his medical problems, the veteran 
experienced difficulty in dealing with the above stress 
factors.  Dr. G. also pointed out that in consideration of 
his medical problems, the veteran's current job was mostly 
sedentary.

In a March 1996 rating decision, the RO increased the 
evaluation assigned the veteran's heart disability to 60 
percent disabling, effective February 1, 1996.  

VA treatment notes since 1996 show that the veteran was 
diagnosed in September 1997 with congestive heart failure by 
history; the treatment records are otherwise negative for any 
reference to congestive heart failure.  The records document 
complaints of chronic shortness of breath with minimal 
exertion and at rest, and exertional angina which varied in 
severity.  The veteran also reported lightheadedness and 
demonstrated occasional pedal and leg, as well as trace 
ankle, edema.  The records nevertheless show that the veteran 
played golf with a friend on one occasion, which caused him 
to be very tired and sore the next day.  He also exerted 
himself by moving his belongings at one point, which caused 
occasional chest pains.  The treatment records further 
document that the veteran reported working on his fiancée's 
home, although he admitted that he would become exhausted by 
the activity; he reported that he was managing the exertion 
appropriately.  The veteran also reported that he passed the 
time by helping people install their computers and by giving 
computer lessons.  The treatment records show that the 
veteran underwent diagnostic testing in 1996 which showed the 
presence of fairly extensive previous myocardial scarring, 
with no evidence of ischemia.

The veteran was afforded a VA examination in July 1996, at 
which time the examiner noted that the veteran's complaints 
included recurrent angiopectoris of the unstable variety, as 
well as exertional dyspnea particularly with climbing stairs.  
The veteran also complained of leg pain with prolonged 
walking or climbing.  Physical examination disclosed that the 
veteran's blood pressure was normal.  There were no audible 
carotid bruits, and the veteran's heart was regular in rate 
and rhythm.  No jugular venous distention or obvious signs of 
congestive heart failure were present.  The veteran's pulses 
were palpable and vascular integrity of the lower extremities 
was intact.  The examiner concluded that the veteran's leg 
pains were not of a vascular etiology or a peripheral 
vascular problem.  The examiner did note that the veteran 
apparently had very limited exercise capabilities secondary 
to coronary artery disease and diabetic cardiomyopathy.

In July 1996, the veteran filed an application for increased 
compensation based on unemployability.  He last worked in 
June 1996 in a data entry position.  He stated that his 
disabilities and the medications used therefor interfered 
with his ability to perform at his last job.  He indicated 
that he had completed four years of college.

In an October 1996 statement, the veteran alleged that 
climbing stairs made him dizzy and short of breath, and that 
he was not very active anymore because of his  heart disease.  
The veteran contended that he had been told since 1983 that 
anything more than sedentary employment was precluded because 
of his  heart disability.

The veteran was afforded a VA examination in November 1996, 
at which time he complained of weakness, fatigue, and 
bilateral leg pains.  Physical examination showed that his 
pulses were normal, and no bruits were identified.  His blood 
pressure was 120/88, and his heart had regular rate and 
rhythm.  The veteran was diagnosed with normal peripheral 
vascular examination, and with coronary artery disease.

In a January 1997 statement, a VA physician indicated that 
the veteran had numerous health problems that continued to 
interfere with his ability to work.  The author indicated 
that the veteran had PTSD and a severe depression that had 
not been responsive to numerous medication trials or 
counseling, and that the veteran's condition was such that he 
was considered incapable of gainful employment at that time.

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1997, at which time he reported 
experiencing symptoms including lightheadedness, dizziness 
and disorientation.  The veteran reported that he had 
recently begun to experience swelling of his feet and 
extremities on a daily basis.  He also reported experiencing 
daily chest pains and chronic shortness of breath; he noted 
that he was unable to walk for more than one and one half 
blocks before requiring rest.  He also reported that he was 
unable to climb steps.  The veteran testified that he last 
worked in June 1996 in a data entry position, and that he had 
quit that position because of deteriorating eyesight and 
motor skills.  However, he averred that the medications he 
used for his service-connected disabilities had interfered 
with his ability to perform his job.  The veteran testified 
that he had not applied for another job.

In a statement submitted at the above hearing, the veteran 
argued that his heart was enlarged.

On file is an April 1997 statement in which the veteran 
clarified that he left his last job because the degeneration 
of his health had led to the deterioration of his level of 
performance.  The veteran indicated that he had applied for 6 
part time retail positions in the past 6 months without 
success.  With respect to his current symptoms, the veteran 
indicated that he experienced shortness of breath, 
lightheadedness and dizziness with very little exertion, but 
he denied ever having high blood pressure except at times 
when he was enraged.  He also indicated that he experienced 
swelling of his lower extremities, and argued, based on his 
experience with other family members, that the swelling was a 
precursor of congestive heart failure.

On file is the report of a January 1998 VA examination, at 
which time the veteran reported experiencing a diminished 
energy level as well as swelling in his legs that had 
improved with medication.  He also reported easy fatigability 
and pain in his legs, and described the presence of 
claudication.  The veteran also reported experiencing 
shortness of breath easily, such as by just moving around his 
apartment, and he reported the presence of angina.  The 
examiner noted that diagnostic testing in 1996 was negative 
for evidence of ischemia, and that echocardiogram in 1997 
disclosed moderate left ventricular dysfunction with septal, 
apical and anteroapical hypokinesis.  Physical examination 
disclosed the absence of any bruits or jugular venous 
distention.  The veteran's heart showed normal rate and 
rhythm without any abnormal sounds.  The veteran's blood 
pressure was 120/67.  There was no edema evident on 
examination and the veteran's pulses were palpable.  EKG 
showed normal sinus rhythm.  The veteran was diagnosed as 
status post coronary artery bypass graft and angioplasty, 
with coronary artery disease.  The examiner recommended that 
the veteran undergo additional diagnostic testing, which was 
accomplished in February 1998.  That testing revealed that 
the veteran had a left ventricular ejection fraction of 38 
percent, with akinesis and scarring of the distal third of 
the anteroseptal wall and small areas of marginal ischemia.

The veteran was afforded a VA examination in October 1998, at 
which time the examiner noted that the veteran had a history 
of hypertension for which he used medication.  The veteran 
reported that he was able to walk on level ground for about 
one-half of a block, and that he was able to climb stairs, 
but slowly.  The veteran reported that he was able to fix his 
wife's house for about 2 hours before experiencing shortness 
of breath.  Physical examination showed the presence of 
normal rate and rhythm of the veteran's heart, with no 
murmur.  The veteran's peripheral arterial pulsations were 
normal, and no pedal edema was evident.  The veteran's blood 
pressure readings were as follows: 110/78; 120/75; and 
115/78.  The examiner noted that the veteran was symptomatic 
at a workload of more than 6 METs.  EKG showed normal sinus 
rhythm.  X-ray studies showed no enlargement of the veteran's 
heart.  The veteran was diagnosed with coronary artery 
disease, and with hypertension controlled by medications.

On file is the report of a July 1999 VA examination, at which 
time the veteran complained of chest pains with light to 
moderate exertion.  He indicated that he was able to walk up 
to one block before experiencing chest pains and shortness of 
breath.  He indicated that his chest pains were relieved by 
sublingual nitroglycerin which he usually used up to three 
times a month.  His chest pains were not associated with any 
diaphoresis.  The veteran did not give a history of orthopnea 
and there was no history of paroxysmal nocturnal dyspnea.  
The veteran reported a history of leg swelling but indicated 
that he was able to drive and do some light carpentry work in 
the house.  Physical examination showed that the veteran was 
not dyspneic, and that orthopnea was not present.  No leg 
edema was identified.  The veteran's neck veins were 
engorged.  His pedal pulsations were good, bilaterally.  His 
blood pressure was 96/52, and his heart exhibited normal rate 
and rhythm without murmurs.  There was no evidence of 
congestive heart failure.  Nevertheless, the examiner 
believed that a stress test of the veteran was 
contraindicated because of a history of chronic congestive 
heart failure.  However, the examiner estimated the veteran's 
level of activity as more than 5 to 7 METs.  EKG showed 
normal sinus rhythm.  The veteran was diagnosed as status 
post coronary artery bypass graft, with coronary artery 
disease and chronic congestive heart failure that was 
controlled by medication.

On file is the report of a July 1999 Social and Industrial 
Survey, which was conducted by a VA social worker.  The 
veteran indicated that he was compliant with his medications.  
He alleged that he had an enlarged heart and low blood 
pressure, and he complained of dizzy spells.  He reported 
that he last worked in 1996, and that his deteriorating 
eyesight and arthritis had caused difficulty in his last 
position.  He also stated that he did not have the stamina to 
work.  The veteran indicated that he had applied for jobs 
since 1996, but had not been hired.  The veteran indicated 
that he was unable to stand more than 10 minutes before his 
legs hurt, and that prolonged sitting caused leg swelling.  
The author concluded that the veteran's social and industrial 
impairment were more than severe in nature.

The veteran was afforded a VA psychiatric examination in July 
1999, at which time he alleged that, in addition to the 
involvement of his eyesight and the motor skills in his 
decision to quit his last job, he had also had experienced 
tiredness when working due to his cardiac condition.  The 
veteran indicated that he had tried getting other jobs since 
that time.  The veteran indicated that he worked in his 
house, and was painting and arranging his garage.  The 
veteran reported that he also worked on his computer and 
helped his neighbor.

In a November 1999 statement, the veteran indicated that the 
current medical treatment for his heart was for the purpose 
of preventing congestive heart failure.  He indicated that he 
had been told repeatedly that he had an enlarged heart.


Analysis

Duty to notify/assist

As noted previously, the Veterans Claims Assistance Act of 
2000, as implemented by VA's final regulations published on 
August 29, 2001, redefined the obligations of VA with respect 
to the duty to notify and to assist the veteran.  For reasons 
which will be discussed immediately below, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the VCAA or the regulations 
promulgated on August 29, 2001, VA's duties have been 
fulfilled.  

In this regard, the veteran was notified of the October 1996 
rating decision which denied entitlement to a rating in 
excess of 60 percent for  heart disability by RO letter of 
October 3, 1996, and he was provided with a copy of the 
rating decision, which notified the veteran of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision and his right to appeal that determination.  
Following receipt of his Notice of Disagreement, the veteran 
was provided a Statement of the Case on October 30, 1996, 
which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board notes that a 
Supplemental Statement of the Case dated in October 1999 
provided the veteran with the revised regulations for 
evaluating disorders of the cardiovascular system.  The 
veteran perfected his appeal for entitlement to an increased 
rating for  heart disability by submitting a VA Form 9.  

The veteran thereafter attended a requested hearing before a 
hearing officer at the RO.  At his February 1997 hearing, the 
only reference by the veteran to treatment of his  heart 
disability consisted of treatment by VA facilities.  In April 
1997, the veteran indicated that evidence in support of his 
claim could be obtained through VA medical facilities.  The 
record reflects that the RO provided the veteran in July 1997 
with authorization forms and informed him that he should 
complete the forms if there were any additional non-VA 
records he wished VA to obtain.  In December 1997, the 
veteran responded by indicating that the only non-VA health 
care provider he had seen was a Dr. T.A.S., whose records 
were already on file.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to notify and/or inform the veteran.  Moreover, the 
veteran has been afforded several opportunities to identify 
any such additional information or evidence, and the veteran 
has responded.  The Board concludes that the discussions in 
the rating decision, the Statement of the Case and the 
Supplemental Statements of the Case also informed the veteran 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  

The record reflects that the veteran was provided with a 
Supplemental Statement of the Case in October 1999 which 
provided him with the amended provisions for heart disease, 
and he has had ample opportunity to provide argument in 
support of his claim.  The Board further concludes that the 
veteran has been informed of the January 1998 change to 
38 C.F.R. § 4.104 and therefore is not prejudiced by the 
change in law that occurred after the initiation of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

With respect to outstanding evidence, the records reflect 
that all pertinent private and VA treatment records 
identified by the veteran have been obtained.  The veteran 
has not identified, nor does the record suggest, any 
additional records that should be secured.  Moreover, the 
veteran has been provided with several VA examinations of his 
disability, including peripheral vascular examinations, and 
which included diagnostic testing in February 1998.  

The Board notes in this regard that the veteran has 
questioned why he has not undergone more recent diagnostic 
testing.  He specifically suggests that an angiogram would be 
relevant in evaluating his disability.  The Board points out 
that the veteran underwent diagnostic testing in 1996, 1997 
and 1998, which, in the Board's opinion, provide sufficient 
information with which to evaluate his claim for an increased 
rating for heart disability.  In addition, the Board notes 
that the July 1999 examiner determined that stress testing of 
the veteran was actually contraindicated by the veteran's 
cardiac condition (the examiner was otherwise able to 
estimate the veteran's workload in METs).  The Board notes 
that none of the veteran's examiners have suggested that an 
angiogram of the veteran would be appropriate, and the 
veteran has not explained the relevance of an angiogram to 
the evaluation of his claim.  It is now well-settled that as 
a layperson, the veteran is not qualified to render medical 
opinions regarding matters calling for specialized medical 
knowledge, such as the necessity of certain diagnostic 
testing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board also points out that the veteran has not 
specifically alleged that his  heart condition has worsened 
in severity since his February 1998 testing.  Cf. Snuffer v. 
Gober, 10 Vet. App 400 (1997) [holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity].  Nor is there any 
other allegation that the VA examinations on file with 
respect to his  heart disability are inadequate.  In light of 
the above, therefore, the Board concludes that no additional 
examination or testing of the veteran is warranted.
 
In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim, and 
has done so.  Under the circumstances presented in this case, 
a remand would serve no useful purpose.  

Discussion

As an initial matter, the Board notes that the veteran's METs 
had to be estimated on the last VA examination in July 1999 
due to his health.  He was considered unable to perform a 
stress test due to his health, and that test would have 
provided a truer measure of metabolic equivalents of oxygen 
consumption.  However, the VA examiner's estimation that the 
METs were 5-7, was supported by examples showing that the 
veteran had angina with dyspnea on exertion.  The Board notes 
that the October 1998 examiner also noted that the veteran 
was symptomatic at a workload of more than 6 METs, based on 
examples showing that the veteran was able to walk on level 
ground for less than one block, was able to climb stairs 
slowly and was able to work on his wife's house for about 2 
hours before experiencing shortness of breath.  The inability 
to perform specific testing under certain circumstances and 
the substitution of examiners' estimates is recognized in the 
regulation, 38 C.F.R. § 4.104, Note (2).  Accordingly, the 
Board sees no reason not to accept the examiners' estimates.  

(i).  Comparison of former and revised 38 C.F.R. § 4.104.

As noted above, during the pendency of this appeal, the 
provisions of 38 C.F.R. § 4.104 were revised, effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997).  In 
accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Codes 7005 and 7017 in order to 
determine which are most favorable to the veteran.  See also 
Karnas, 1 Vet. App. at 313.

The Board has reviewed the evidence and the old and new 
rating criteria carefully, and has come to the conclusion 
that the former rating criteria are more favorable to the 
veteran under the circumstances of this case.  

In this regard the Board notes that under the former rating 
criteria, in order to warrant assignment of a 100 percent 
evaluation for heart disability, the veteran's disability 
picture would need to include acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc., or 
chronic residual findings of congestive heart failure, or 
angina on moderate exertion, or more than sedentary 
employment precluded.  In contrast, under the new criteria, 
other than with respect to chronic congestive heart failure, 
in order to warrant assignment of a 100 percent evaluation, 
the veteran must meet more specific standards than the former 
criteria, such as a workload of 3 METs or less, or a left 
ventricular ejection fraction of less than 30 percent.  The 
Board notes that the veteran in the instant case meets none 
of the revised standards for assignment of a 100 percent 
evaluation.  His workload has consistently been estimated as 
at least 5 METs, and he has evidenced a left ventricular 
ejection fraction of no less than 38 percent.  The Board 
points out that while the new criteria allow for the 
assignment of a 100 percent rating based on the presence of 
congestive heart failure alone, the same is true with respect 
to the former criteria.  

Accordingly, as the former criteria are clearly more 
favorable to the veteran's claim, given that the veteran 
meets none of the new and specific standards under the 
revised regulation for the assignment of a 100 percent 
evaluation, the Board will proceed to evaluation his claim 
under the former criteria of 38 C.F.R. § 4.104.

(ii).  The former criteria of 38 C.F.R. § 4.104.

Having carefully considered the evidence of record in light 
of the rating criteria applicable prior to January 12, 1998, 
the Board finds that the assignment of a rating in excess of 
60 percent for heart disability is not warranted. 

In this regard the Board notes that the evidence does not 
support the presence of angina on moderate exertion, or 
symptoms sufficient to preclude more than sedentary 
employment.  The record reflects that, with the exception of 
a minor stint as a substitute teacher, the veteran has been 
unemployed since 1996, and that Dr. G. in March 1996 noted 
that the veteran was then employed in a mostly sedentary 
position in consideration of his disability.  The record also 
contains references to complaints by the veteran of angina 
and shortness of breath, sometimes on minimal exertion.  
Notably, however, VA treatment reports show that the veteran 
is in fact able to engage in activities such as moving his 
belongings and playing golf, experiencing symptoms including 
only occasional angina and eventual exhaustion.  More 
recently, the veteran reported working on his wife's house 
for significant periods of time before requiring rest.  
Moreover, at his October 1998 examination, the veteran 
reported that he was able to work for about two hours on his 
wife's house before he needed to stop, and the July 1999 
psychiatric examiner noted that the veteran was painting and 
arranging his wife's garage.  In addition, the July 1999 VA 
cardiovascular examiner noted that the veteran was capable of 
light carpentry work, which the Board notes is not sedentary 
in nature.  

The Board acknowledges the March 1996 statement by Dr. G., 
but points out that Dr. G. did not, in fact, conclude that 
more than sedentary employment was precluded in the veteran's 
case, only that the veteran was then employed in a sedentary 
position.  Moreover, while the veteran contends that 
physicians since 1983 have told him that more than sedentary 
work is precluded because of his disability, as the veteran 
is a layperson, his account of what his physicians 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The Board also points out that the veteran recently 
worked as a substitute teacher, that he was dismissed from 
that position because he purportedly assaulted a student, and 
that he has not claimed that his cardiac condition interfered 
with his ability to perform the duties of that position.  

In view the evidence showing that the veteran is capable of 
at least doing light carpentry work and is able to otherwise 
perform work on his wife's house, as well as the evidence 
showing that he can be active for substantial periods of time 
before experiencing significant cardiac symptoms, the Board 
concludes that more than sedentary work is not precluded by 
the veteran's heart disability.  Moreover, since the veteran 
is clearly able to engage in exertional activities for 
significant periods of time, two hours in the case of working 
on his wife's house, the Board finds that, at most, the 
veteran experiences angina with more than moderate exertion.  
The Board notes that although the veteran has alleged that he 
experiences dyspnea with minimal activity, dyspnea has not 
been found on any examination since 1996.  The fact that the 
veteran is able to at least perform light manual labor, and 
that he experiences angina only with more than moderate 
exertion, speaks directly to the rating criteria under the 
old regulations.  Such symptomatology more nearly 
approximates the criteria for a 60 percent evaluation 
therein.

The Board is of course aware that the July 1999 examiner 
diagnosed chronic congestive heart failure, a symptom which 
can alone support assignment of a 100 percent evaluation 
under DCs 7005 or 7017.  The Board points out, however, that 
the July 1999 examiner nevertheless found no current evidence 
of congestive heart failure on examination, and admitted that 
any such heart failure was currently controlled by 
medication.  Moreover, evidence of congestive heart failure 
has never been demonstrated on VA examination, and while the 
veteran was diagnosed with congestive heart failure in 1990, 
treatment records since that time either indicate that no 
congestive heart failure was present, or diagnosed congestive 
heart failure by history only.  

The Board additionally notes that the veteran has argued that 
the edema he occasionally experiences is evidence of 
congestive heart failure.  However, while treatment records 
document the occasional presence of edema, the records are in 
fact negative for any reference to congestive heart failure 
in connection with any such edema.  To the extent that the 
veteran nevertheless argues that any edema he experiences 
represents congestive heart failure, the Board again notes 
that, as a layperson, the veteran is not competent to offer 
medical opinions.  See Espiritu, supra.  

"Chronic congestive heart failure" as rated under DCs 7005 
and 7017 clearly contemplates the recent occurrence of at 
least one episode of such heart failure.  In the instant 
case, the clinical medical evidence since 1991 is completely 
negative for the presence of any episode of congestive heart 
failure.  Multiple VA examinations on file, including in July 
1999, determined that there was no current evidence of 
congestive heart failure.  Therefore, the evidence of record 
shows that the veteran has not experienced an episode of 
congestive heart failure since 1990.  The Board therefore 
concludes that the veteran does not have chronic congestive 
heart failure, or any chronic residuals thereof, for the 
purposes of the assignment of a 100 percent evaluation under 
DCs 7005 or 7017. 

The Board notes in passing that a 100 percent disability 
rating would not be warranted under Diagnostic Codes 7005 or 
7017, as effective on and after January 12, 1998, because, as 
noted previously, the veteran's workload has consistently 
been estimated as at least 5 METs before the onset of 
significant symptoms, his left ventricular ejection fraction 
is at least 38 percent, and he does not have chronic 
congestive heart failure. 

In summary, after a review of all of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for service-connected heart disability.  
For the reasons and bases stated above, a 100 percent rating 
for the veteran's service-connected heart disability is not 
warranted under either the old or new criteria for Diagnostic 
Codes 7005 and 7017.  

The Board notes that it is unclear from the record whether 
the veteran has hypertension.  The Board points out, however, 
that the veteran has never been diagnosed with hypertensive 
heart disease; the provisions of 38 C.F.R. § 4.104, DC 7007 
are therefore not for application.  The Board notes in 
passing that even if DC 7007 were applicable to the instant 
claim, in order to warrant a rating in excess of 60 percent, 
the veteran would have to demonstrate definite signs of 
congestive failure, with more than sedentary employment 
precluded, or chronic congestive heart failure; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness 
or syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 
7007 (1997); 38 C.F.R. § 4.104, DC 7007 (2000).  As discussed 
above, the evidence on file does not support those findings.  

Moreover, even assuming that the veteran has hypertensive 
vascular disease, the Board notes that the pertinent 
diagnostic code, 38 C.F.R. § 4.104, Diagnostic Code 7101, 
provides for a maximum 60 percent evaluation under either the 
former or the revised criteria of that code.  38 C.F.R. 
§ 4.101, DC 7101 (1996); 38 C.F.R. § 4.104, DC 7101 (2000).

The benefit sought on appeal is accordingly denied. 

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities 

The veteran was also seeking entitlement to a total rating 
based on individual unemployability due to his service-
connected PTSD and heart disability.  As discussed above, the 
Board has found that a 100 percent disability rating is 
warranted for the PTSD.

In VAOPGCPREC 6-99 (June 7, 1999), VA General Counsel 
determined that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.  VA General Counsel went on to state that because both 
a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
(2000) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disabilities under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99; Herlehy v. Principi, 15 Vet. App 33 (2001).  
The Board is bound by precedent opinions of VA General 
Counsel.  
See 38 U.S.C.A. § 7104(c).

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
PTSD.  Thus, pursuant to the holding of VA General Counsel in 
VAOPGCPREC 6-99, consideration of a total rating based on 
unemployability under 38 C.F.R. § 4.16(a) is no longer 
warranted.  The appeal as to this issue is dismissed as moot.  
See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 (1997) 
[dismissal is the proper remedy to employ when an appeal has 
become moot]. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for PTSD is granted.

Entitlement to an increased disability rating for heart 
disability is denied.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is dismissed as moot.




CONTINUED ON NEXT PAGE


REMAND

The veteran contends that service connection on a secondary 
basis is warranted for genitourinary disability, or, 
alternatively, that compensation for genitourinary disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 is warranted 
based on a period of hospitalization at a VA facility in 
December 1994.

For reasons which will be explained below, the Board believes 
that a remand is necessary before these two issues may be 
adjudicated.

Factual background
  
The veteran, in December 1994, underwent a coronary artery 
bypass operation for his service connected heart disability, 
and remained hospitalized therefor for a number of days.  The 
record reflects that the veteran has been treated since 
December 1994 for several genitourinary conditions, including 
benign prostatic hypertrophy, a thickened bladder wall, 
Peyronie's disease, and erectile dysfunction.

The veteran has alleged several theories of entitlement, all 
related to the December 1994 period of hospitalization.  The 
veteran's primary theory of entitlement is that, while 
hospitalized in December 1994 following the coronary artery 
bypass graft, he developed an inguinal infection due to the 
negligence of a VA nurse who delayed changing the dressings 
on his leg incisions.  He argues that this infection caused 
his claimed disability.  The veteran also alleges that his 
genitourinary disability may have been caused by the multiple 
medications he uses for his service-connected PTSD and heart 
disability.

On file is a May 1995 statement by T.A.S., M.D., in which Dr. 
S. indicates that he had evaluated the veteran for urinary 
complaints and complaints of erectile dysfunction, and that 
an intravenous pyelogram had demonstrated the presence of 
thickening of the bladder wall.  Examination of the genitalia 
was unremarkable.  Dr. S. concluded that the veteran was 
experiencing urologic problems, including erectile 
dysfunction most likely secondary to atherosclerotic vascular 
disease.  He also concluded that the veteran had symptoms of 
bladder irritability, possibly secondary to his multiple 
cardiac medications and/or psychiatric disorder.  In a March 
1996 statement, E.M.G., M.D., concluded that the veteran had 
erectile dysfunction, possibly from his multiple medications.

The record reflects that the veteran was afforded VA 
examinations of his claimed disability in July 1996 and 
January 1998.  The July 1996 examiner indicated that the 
veteran had irritative and obstructive voiding symptoms due 
potentially to benign prostatic hypertrophy, medications the 
veteran was taking, or other problems such as psychiatric 
disability.  The examiner also diagnosed Peyronie's disease 
with erectile dysfunction.  The January 1998 VA examiner 
concluded that it was unclear whether the veteran's inability 
to achieve erections was due to psychogenic or organic 
reasons.

Reasons for remand

The RO, in the October 1996 rating decision from which the 
instant appeal originates, denied the veteran's claim for 
service connection for genitourinary disability on the basis 
that it was not well grounded.  The Veterans Claims 
Assistance Act of 2000 did away with the former statutory 
concept, which was relied upon by the RO in this case, of 
denying claims on the basis that such were not well grounded.

As described above, there are two theories of entitlement to 
compensation for genitourinary disability involved in the 
instant claim:  1)  the disability is due to an infection the 
veteran developed as the result of negligent treatment by VA 
while hospitalized in December 1994; and 2) the disability is 
secondary to his service-connected heart disease and/or PTSD, 
including the medications taken therefor.  The Board notes 
that while the veteran has been afforded examinations of his 
genitourinary disability, none of the examiners has 
adequately addressed the etiology of the veteran's 
disability.  

In light of the above, the Board concludes that further 
development is required prior to adjudication of the instant 
claims.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
claim.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files all records identified by the 
veteran which are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  After completing the above 
actions, the RO should arrange for a 
VA examination of the veteran to 
determine the nature and etiology of 
any current genitourinary disorders.  
The examining physician should be 
requested to review the veteran's 
claims folder, examine the veteran 
and provide an opinion as to whether 
it is at least as likely as not that 
any currently present genitourinary 
disorder is etiologically related to 
the veteran's service-connected 
heart disorder and/or PTSD, 
including any medications prescribed 
therefor.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's hospitalization in 
December 1994 resulted in additional 
genitourinary disability.  

If diagnostic testing and/or 
additional specialist consultations 
are deemed to be necessary by the 
examiner, such should be undertaken.  
The examination report should 
reflect that a review of the 
veteran's VA claims folder was made.  
The examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the remaining 
issues on appeal.

If the benefits sought on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case and provide 
the veteran and his representative with an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



